IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00320-CR

DAVID LEN SIMS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 13th District Court
                             Navarro County, Texas
                           Trial Court No. D36869-CR


                          MEMORANDUM OPINION


      David Len Sims was convicted in 2017 and sentenced to 82 years in prison. His

conviction was affirmed on appeal. See Sims v. State, No. 10-17-00170-CR, 2019 Tex. App.

LEXIS 1036 (Tex. App.—Waco Feb. 13, 2019, pet. ref’d) (not designated for publication).

Sims now requests that this Court grant Sims an out-of-time appeal so that he may

complain about the representation of his retained counsel. This request was set up in the

Court's system as a new notice of appeal.

      We lack jurisdiction to grant an out-of-time appeal; that authority belongs
exclusively to the Court of Criminal Appeals through a writ of habeas corpus. See Parr v.

State, 206 S.W.3d 143, 144-45 (Tex. App.—Waco 2006, no pet.).

        Accordingly, this appeal is dismissed, and Sims’ motion for an out-of-time appeal

is dismissed as moot.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed September 18, 2019
Do not publish
[CRPM]




Sims v. State                                                                      Page 2